Brown, J.
The deed from Isaiah Tuthill to Jabez Corwin of the 27th July, 1801, is not good as a bargain and sale, because it is not founded upon a pecuniary consideration. If operative to pass the title it must be as a covenant to stand seised to uses. Natural love and affection is a sufficient consideration to support such a use; but the consideration of love and affection must be founded upon the relation of blood. The marriage which had been consummated between the grantee Corwin and the daughter of Tut-hill the grantor, is not the marriage spoken of in the books, as the considerations Avhich will support such a covenant. I have not been able to find any reported case where the consideration of natural love and affection has been sustained betAveen those who were not relations by blood.
Blaekstone, in his second volume, at page 338, defines a covenant to stand seised to uses, to be a conveyance “ by which a man seised of lands covenants, in consideration of blood or marriage, that he will stand seised of the same lands to the use of his Avife, child, or kinsman; ” and adds, “ but this covenant can only operate, Avhen made upon such weighty and interesting consid*225orations as those of blood or marriage.” Such are also the authorities collected in Cruise’s Digest, title 32, chap. 12, §§ 7 to 26. Kent also defines a good consideration to be one founded upon natural love and affection, between near relations by blood. (4 Kent's Com. 464.) In Jackson v. Cadwell, (1 Cowen, 622,) Mary Saunders, the daughter-in-law of the covenantor, was the covenantee, and the use was to Edward C. Saunders, jr., her son and the grandson of Edward C. Saunders, sen., the covenantor. The deed, to be effectual, must operate as a covenant to stand seized to uses. Judge Woodworth, who delivered the opinion of the court, says, at page 640, that the deed must fail as a covenant to stand seised, because there was no tie of blood between Mary Saunders and the grantor. In Jackson v. Delancey, (4 Cowen, 427,) the conveyance was from John Deitz to Abraham Buice his son-in-law, upon certain trusts, and the consideration was the performance of the covenants contained in the deed. The principal question upon the trial was, whether the defendant could prove a consideration different from that expressed in the deed, Mr. Justice Savage, in delivering the judgment of the court, says : “ It can not operate as a covenant to stand seised to uses, for want of the consideration of blood or marriage. The grantee was the son-in-law. As I read the case of Jackson v. Sebring, (16 John. 515,) it asserts the same doctrine. Chancellor Kent, in delivering the opinion of the court, at page 528, uses this language: “ If the deed operates at all, it must ope-
rate as a covenant to stand seised to uses, and that species of conveyance is good when made upon the consideration of blood or marriage. The consideration of natural love and affection is founded upon the ties of blood or marriage, and Davidson, the grantee, was what the law calls a stranger.” To be the son-in-law is not the connection by marriage here spoken of. If the case turned upon the force of the deed as a conveyance in itself sufficient to pass the title, I should regard it inoperative for want of a sufficient consideration.
I think, however, that the judgment given at the special term must be suffered to stand, upon other grounds. The question now occurs upon the legal effect of the defendant’s answer. The de*226murrer admits the facts therein stated to be true; but the truth of those facts,' taken in connection with its admissions, may still be perfectly consistent with the title claimed by the plaintiffs. The complaint charges in substance, that the plaintiffs have the lawful title to the premises in controversy. This is the material allegation, and the defendant was bound to deny it if he designed to put the title in issue. “ Every material allegation of the complaint, not specifically controverted by the answer, shall, for the purposes of the action, be taken as true.” (Code of Procedure, § 168.) The answer does not specifically controvert the allegation of title in the plaintiffs, by a distinct and positive denial. It spreads out certain portions of what may be the evidence in the cause, and relies upon that as an answer. It sets out the seisin of Isaiah Tuthill, the defendant’s grandfather, the deed of the 27th of July, 1801, to Jabez Corwin the father of the plaintiffs and defendant, who, it says, entered into the possession about the time of the date of the deed, and continued to have, use, and occupy the premises until September the 29th, 1836, the time of his death. It also alledges that he never had any title except such as he acquired by virtue of the deed, or as tenant by the curtesy in right of his first wife, who was the mother of the defendant, but not of the plaintiffs. And it admits that if Jabez Corwin, at the time of his death, had any interest or estate in the premises which would by law descend to his heirs generally, the plaintiffs are entitled to recover; and then alledges that the plaintiffs have no estate, right, title or interest in the lands in question, except what they derived as heirs at law of their father. The answer then submits, by way of argument, and as a conclusion of law from the premises, that Jabez Cor-win had no estate or interest which would descend to the children of his second wife. The defendant was at liberty in his answer to controvert the plaintiffs’ allegation of title, in express words; or to set out the existence of facts, which if true, would show that the plaintiffs had no title. By omitting to put the title in issue by a distinct and specific denial, the defendant has taken úpon himself the burthen of stating facts in his answer, which taken to be true, are sufficient of themselves to show that *227the plaintiffs have no title. This I think he has failed to do. Jabez Corwin was in the actual possession of the premises for the period of thirty-five years. It does not appear in what character he entered, nor what estate he claimed, except so far as may be inferred from the deed, coupled with the possession for so great alength of time. It does appear, however, that he entered about the time of the date of the deed, and in the lifetime of the grantor, and not as tenant by the curtesy in right of his wife. There is no intimation of any act which recognized a title superior to his own. During the thirty-five years that Jabez Corwin held the possession he also held the deed, which although void and inoperative for a want of consideration, professed to convey, and was designed by the grantor and the grantee to convey an estate in fee with a covenant of warranty. If the grantee in a deed for lands in fee enters in the lifetime of the grantor and holds both the lands and the deed for a period of time sufficient, if adverse, to bar an entry, in the absence of all other evidence, the character of his possession may be ascertained from the language of the deed; and if that professes to convey an absolute estate in fee, the inference is inevitable, I think, that both the entry and the possession were adverse. The defendant, in my judgment, should either have denied the plaintiffs’ allegation of title, in express words, or in connection with the other facts contained in his answer, he should have asserted that Jabez Corwin did not enter or claim under the deed from Isaiah Tuthill; and that his possession was not otherwise hostile to Tuthill and his heirs at law. Without some allegation of .this kind, the answer fails to meet the principal charge contained in the complaint, and must therefore be deemed evasive and insufficient.
The plaintiffs and the defendants are the children and heirs at law of Jabez Corwin, and the possession of the lands in controversy is derived from him. The cases reported in 10 John. 292, 5 Cowen, 529, and 25 Wend. 389, are authorities to show that where one takes as co-heir and tenant in common, by descent, he can not in an action by his co-heir prove that the ancestor had no title. He derives the possession from the common ancestor, and can not, .therefore, dispute the title. He *228must first give up the possession to those from whom he derives it, and then he may litigate upon the adverse title. How far the facts to be gathered from the complaint and the answer bring the present case within the scope of this rule, if I am right upon the question of the adverse possession, it is not necessary to determine. The judgment at the special term should be affirmed.